DETAILED ACTION
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  “the doors for the capping means and the wiping means” lacks antecedent basis. Appropriate correction is required.

Claim 8 objected to because of the following informalities:  “the door supporting the wiping means” lacks antecedent basis. Further, it appears to be directed to the previously claimed “second door.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the doors for the capping means and the wiping means,” but to that point, only a first door and a second door have been recited, and thus the claim is ambiguous as to whether the claimed doors correspond to each other. Clarification is required. 
Because claim 6 depends from claim 5, it is also rejected on this basis. 

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the capping means and the wiping means can be changed between an operative position and a non-operative position. However, a position can only apply to a single component, and there must be two distinct positions for the cap and two distinct positions for the wiping means. That is, there should be a capping means operative position and a wiping means operative position. The same applies to the non-operative positions. Clarification is required. 


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the wiping means comprise a bulge which is provided on the door supporting the wiping means…” This language seems to recite that the bulge is both part of the wiping means and part of the door simultaneously, all while the wiping means is supported by the door. Further, the claim recites “the door,” but to that point only a first door and a second door have been recited, and thus it is unclear as to which door the door refers.  Clarification is required. 

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites an add-on module “comprising a resting position…” It is not understood how a module can comprise a resting position. Clarification is required. That is, a module can be in a resting position, but because a module is a physical component, and a position is just a point in space, a module does not include a position. Correction is required.  

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites an add-on module “comprising a printing position…” It is not understood how a module can comprise a printing position. Clarification is required. That is, a module can be in a resting position, but because a module is a physical component, and a position is just a point in space, a module does not include a position. Further, it does not teach that the wiping member closes off the nozzles in the printing position. As shown in figure 2A, which is presumed to be the printing position, it does not appear the wiping member 4 closes off the nozzles. Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita e al. (6,015,211) in view Bohorquez et al. (5,682,186), Kawakami et al. (8,936,346) and Akiyama et al. (8,337,002).

 	Regarding claim 1, Kinoshita teaches an add-on module to a printer, the add-on module comprising:
a frame (fig. 4, item 2) suitable to receive and hold a disposable printer cartridge (fig. 4, item 13) comprising inkjet nozzles (col. 11, line 61), which disposable printer cartridge is equipped for placement within the frame in the printer (see fig. 4), 
capping means (fig. 4, item 52) disposed on a first door (fig. 4, item 50) mounted on the frame (see fig. 4), the capping means is arranged for capping the inkjet nozzles of the printer cartridge (col. 14, lines 27-42), and 
wherein the capping means comprises a nozzle seal comprising a cap (see fig. 4), mounted on the first door (fig. 4) (Note that Merriam-Webster’s online dictionary defines “door” as “a usually swing or sliding barrier by which an entry is closed or opened.” Here, door 50 closes and opens access to the nozzles). 
Kinoshita does not teach a wiping means. Bohorquez teaches a wiping means disposed on a second door, the wiping means comprising a waste ink collector and mounted on the second door (Bohorquez, see fig. 13, Note wiping means 96/92a having a waste ink collector 92a and mounted on a second door 94. Note that the definition of “door” above is being used. That is, access to the nozzles is only possible if the cap 90 on the first door 82b and the wiper 92a on the second door 94 are removed from blocking access to the nozzles). It would have been obvious to one of ordinary skill in the art at the time of invention to add the second door and wiper disclosed by Bohorquez to the device disclosed by Kinoshita because doing so would allow for wiping of the nozzles in addition to capping, thereby ensuring a more through maintenance of the nozzles. 
Note that, upon addition of the wiping means disclosed by Bohorquez to the device disclosed by Kinoshita, the second door would also be mounted on the frame either directly or indirectly through the capping means of Kinoshita.  
Kinoshita in view of Bohorquez teaches wherein the cap is made of rubber but not specifically silicone (Kinoshita, col. 14, line 3). Akiyama teaches a cap formed from silicone (Akiyama, col. 7, lines 22-24). It would have been obvious to one of ordinary skill in the art at the time of invention to form the cap member disclosed by Kinoshita in view of Bohorquez by silicone rubber, as disclosed by Akiyama, because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
Kinoshita in view of Bohorquez and Akiyama does not teach a waste in collecter sponge. Kawakami teaches wherein the waste ink collector comprises a sponge (Kawakami, see fig. 3, Note waste ink collector sponge 32). It would have been obvious to one of ordinary skill in the art at the time of invention to include a sponge in the waste ink collector because doing so would allow for the absorption of waste ink, thereby preventing waste ink from migrating to other parts of the printer. 
 	Regarding claim 2, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the add-on module according to claim 1, wherein the frame of the add-on module is capable of receiving the disposable printer cartridge (Kinoshita, see fig. 4). 	Regarding claim 3, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the add-on module according to claim 1, as assembled together with the disposable printer cartridge, wherein the frame leaves room for reciprocating movement of the disposable printer cartridge in the frame (Kinoshita, see figs. 20, 21). 	Regarding claim 4, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the add-on module according to claim 1, wherein the capping means and the wiping means are movably mounted on the frame (Note that upon combination, the limitation would be met).

	Regarding claims 5 and 6, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the add-on module according to claim 1 wherein the door for the capping means is connected with a first spring-loaded hinge to the frame (Kinoshita, col. 14, lines 8-18). Kinoshita in view of Bohorquez, Akiyama and Kawakami does not teach wherein the door for the wiping means is connected with a second spring-loaded hinge to the frame. According to MPEP 2144.04, a duplication of parts is not patentable if such a duplication would have been obvious to one of skill in the art. Here, the claim recites two spring-loaded hinges as opposed to the one shown by Kinoshita. It would have been obvious at the time of invention to attach the wiping member of the disclosed prior art combination to the frame, as opposed to indirectly attached to the frame via the door of the capping means, because doing so would allow for independent movement of the first and second doors with their maintenance implements.
 	Regarding claim 7, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the add-on module according to claim 1, wherein changing the capping means and the wiping means between an operative position and a non-operative position is effected by movement of the disposable printer cartridge with reference to the frame (Kinoshita, see figs. 20, 21). 	Regarding claim 8, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the add-on module according to claim 1, further comprising a hinge (Kinoshita, fig. 19, item 151) on the door supporting the wiping means (Kinoshita, fig. 19, Bohorquez, fig. 13, note that a hinge would support both doors upon combination), wherein the wiping means comprise a bulge (Bohorquez, fig. 13, note bulge at end of wiper 92a) which is provided on the door supporting the wiping means, the bulge disposed distant from the door’s hinge with the frame (Note that this would be the case, see 112 rejection). 	Regarding claim 9, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches the printer equipped to receive a disposable printer cartridge that is provided with inkjet nozzles, wherein the printer is further equipped to receive and house an assembly of such a disposable printer cartridge and an add-on module according to claim 1 (see claim 1 rejection). 	Regarding claim 10, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches a printer according to claim 9, wherein the printer has an actuator operative on a disposable printer cartridge for moving the disposable printer cartridge in a frame of the add-on module (see claim 1 rejection).

	Regarding claims 12 and 13, note that there are necessarily positions where the cap covers the nozzles and where the nozzles are covered by the wiper. Note that “closes off the inkjet nozzles” could mean any number of things. While Examiner understands the intention of the claimed language in light of figure 2A of the present application, the claim language is so broad that the limitations can be met in ways that are very different from that intended by the claim language.

 	Regarding claims 14 and 15, the claimed add-on module has not been defined in any way structurally, meaning that it could be almost any prior art component. Note that anything can be disposable if it is disposed of. Note that printers are often disposed of. Note again that the add-on module has been recited in name only and has not been defined in any way structurally. Thus, any part of the printer that could be defined as “non-constructional” could be said to constitute the add-on module and could be said to be independent of the printer. That is, the terms “independent” and “constructional,” without any structural specificity, do not narrow the scope of the claims in any patentable way.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Bohorquez, Akiyama and Kawakami as applied to claim 1 above, and further in view of Tratar et al. (7,883,173). 	Regarding claim 11, Kinoshita in view of Bohorquez, Akiyama and Kawakami teaches a printer according to claim 10. Kinoshita in view of Bohorquez, Akiyama and Kawakami does not teach a rail. Tratar teaches wherein the printer comprises a rail (Tratar, see figs. 2, 5-7, Note that carriage 104 necessarily moves toward and away from the print medium along some sort of “rail”), and the actuator comprises an actuator arm (Tratar, fig. 2, item 134) which is connectable to the disposable printer cartridge (Tratar, see fig. 2, Note that every component is connected to every other component), wherein the actuator arm is movable along the rail in the printer (Tratar, see figs. 2, 5-7, col. 5, lines 50-65). It would have been obvious to one of ordinary skill in the art at the time of invention to add a rail as disclosed by Tratar to the device disclosed by Kinoshita in view of Bohorquez, Akiyama and Kawakami because doing so would amount to combining prior art elements according to known methods to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853